DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 07/15/2021 have been fully considered but they are not persuasive.  Therefore, the rejections have been adjusted to address the newly recited details, and this action is made final.
With regard to claim 1, Applicant argues that each and every limitation, including the newly added recitation to claim 1 of “the first sub-piece is configured to move relative to the displacement means along the longitudinal direction toward the head of the occupant.”  However, by an alternative interpretation of which elements form the displacement means and the second sub-piece, each and every element of the claim can still be read upon Schmitz.  In particular, the displacement means is interpreted for claim 1 and its dependents as including both 10 and 12 such that at least a part 10 of the displacement means moves relative to the second sub-piece 15 and the first sub-piece element 9 moves relative to at least part 12 of the displacement means.  (It is also noted that the newly added details are problematic with regard to adding new matter, as set forth in the rejection under 35 USC 112(a) below.)
With regard to the rejection of claim 11, Applicant argues that Schmitz does not disclose that “the first sub-piece portion of the first sub-piece radially outwardly 
With regard to claim 19, Applicant argues that “the cited references do not disclose a micro gas generator disposed in the expansion area, wherein the micro gas generator exerts a primary driving force in a longitudinal direction on at least one of the first sub-piece and the second sub-piece.”  To support this stance, Applicant argues that Schmitz causes axial movement by rotational movement and refers to Figure 3d of Schmitz.  This is not persuasive because elements 11 of Schmitz are either combined with the micro gas generator of Lane or are replaced by the micro gas generator to impart axial movement.  In either case, the micro gas generator exerts an axial force, expanding the volume between the first and second sub-pieces instead of the actuator that includes the mechanism of Figure 3d.  Applicant argues that the combination would result in the micro-gas generator imparting a rotary force or would require substantial modification, rendering the rotary disk useless.  However, the micro gas generator imparts a force sufficient to move the first and second sub-pieces relative to each other, whether the rotary lever and rotary disk are retained in the combination or omitted.  Thus, the rotary disk would not interfere with the functionality of the micro-gas generator, and could still 
Applicant argues that springs 11 are for assisting or arresting movement.  However, the combination with the micro gas generator is an obvious improvement that provides a primary driving force.  
Applicant argues that no expansion area is provided by Schmitz.  However, the movement described in paragraph 0018 of Schmitz clearly expresses the movement of the first sub-piece relative to the second sub-piece as interpreted in the Office action.  This movement corresponds to an expansion or contraction of volume or space between the sub-pieces, which in the combination provides the expansion area.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1, 7-9, 26, and 27 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  In particular, the 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 7-9, and 31-32 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schmitz (US 2011/0241393).
1.    (Currently Amended) A headrest for a vehicle seat, the headrest comprising:
at least one first sub-piece (7, 8, 9 of Schmitz) which faces a head of an occupant of the vehicle seat (as can be appreciated from Figure 1of Schmitz); 
a second sub-piece configured to cooperate with the at least one first sub-piece to form an expansion area therebetween (15 of Schmitz), wherein the at least one first sub-piece is moveable relative to the second sub-piece from a first position to a second position in a direction toward the head of the occupant and wherein the second sub-piece 
a displacement means for guiding a displacement of the at least one first sub-piece from the first position into the second position (where the displacement means comprises elements 10, 10.1, 12, 12.1 of Schmitz, as shown in Figure 1), wherein a volume of the expansion area (enclosed between elements 7, 8, 9 on the one hand and 15 on the other hand, of Schmitz) is increased with the at least one first sub-piece moved relative to the second sub-piece to the second position (as described in paragraph 18), wherein the displacement means is disposed between the at least one first sub-piece and the second sub-piece, and wherein the displacement means radially outwardly surrounds the second sub-piece radially inner portion of the second sub-piece (surrounds by defining a cylinder that axially intersects and surrounds a radially inner portion of the second sub-piece element 15, as can be appreciated from Figure 1 of Schmitz), and wherein the second sub-piece radially outer portion of the second sub-piece radially outwardly surrounds the displacement means along an entire circumference of the displacement means (where the displacement means comprises an element 10, 10.1, 12, 12.1 has a diameter that is intermediate the radially inner portion of element 15 and the radially outer portion of element 15 of the second sub-piece and where the radially outer portion of element 15 is cylindrical such that it extends along an entire circumference of the displacement means 10, 12), and wherein the displacement means is configured to move relative to the second sub-piece along a longitudinal direction toward the head of the occupant (displacement means piece 10 moves relative to the second sub-piece, as described in paragraph 0018) and the first sub-piece is configured to move relative to the displacement means along the longitudinal direction toward the head of the occupant (the first sub-piece portion 9 moves relative to the displacement means piece 12, as described in paragraph 0018).

7. (Currently Amended) The headrest as claimed in claim 1, wherein the headrest is one of integrally formed with the vehicle seat and connected by at least one retaining rod to a seat backrest of the vehicle seat (connected by rods 17 shown in Figure 1).

8.    (Currently Amended) The headrest as claimed in claim 1, wherein the first sub-piece comprises at least one upholstery element (shown at 7 and 8 in Figure 1 of Schmitz).

9.    (Currently Amended) The headrest as claimed in claim 1, wherein the second sub-piece is configured to be adjusted relative to one of the vehicle seat and a seat backrest of the vehicle seat so as to be able to be displaced in a longitudinal direction (Figures of Schmitz shows height adjustment rods 17).

31.    (New) The headrest as claimed in claim 1, wherein the second sub-piece radially inner portion (radially inner portion of element 15) is a hub portion which extends within a portion of the displacement means (radially inner portion of element 15 

32.   The headrest as claimed in claim 1, wherein the second subpiece is a single-piece structure (where the second subpiece is interpreted as being element 15 such that it is a single-piece structure).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11 and 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schmitz (US 2011/0241393) in view of Lane (US 2011/0221178).
Schmitz shows in Figure 1 a displacement means comprising elements 10, 10.1 displacing the first sub-piece comprising elements 7, 8, 9 relative to the second sub-piece comprising elements 12, 14, 15, and shows springs 11 for forcing the first and second sub pieces away from each other, but lacks the specifics of a micro gas generator to push the pieces apart during actuation. 
 On the other hand Lane teaches just such a micro gas generator at 30 in Figures 1, 4, and 6.  

A copy of the claims is provided below with parenthetical explanations and/or reference numerals showing how each of the claimed features is met. 

11.    (Currently Amended) A headrest for a vehicle seat, the headrest comprising:
a first sub-piece (7, 8, 9 of Schmitz) which faces a head of an occupant of the vehicle seat (as can be appreciated from Figure 1 of Schmitz), the first sub-piece including a first sub-piece portion (the first sub-piece includes all of the portions of the first sub-piece, including a first sub-piece portion); 
a second sub-piece configured to cooperate with the first sub-piece to form an expansion area therebetween (12, 14, and 15 of Schmitz), the second sub-piece including a second sub-piece radially inner portion (14) extending axially outwardly towards the first sub-piece and a second sub-piece radially outer portion (12) extending axially outwardly towards the least one first sub-piece (as shown in Figure 1 and described in paragraph 18 of Schmitz), wherein the first sub-piece portion of the first sub-piece radially outwardly surrounds the second sub-piece radially inner portion of the second sub-piece (the first sub-piece radially outward portion of first sub-piece element 9 radially surrounds both the radially inner and radially outer portions 14, 12 of the second sub-piece as shown in Figure 1 of Schmitz);

a displacement means for guiding a displacement of the first sub-piece from the first position into the second position (where the displacement means comprises element 10, 10.1 of Schmitz, as shown in Figure 1), the displacement means including a displacement means portion (10, 10.1 of Schmitz), wherein a volume of the expansion area (enclosed between elements 7, 8, 9, and 12, 14, and 15 of Schmitz) is increased with the first sub-piece moved relative to the second sub-piece into the second position (as described in paragraph 18),[[ and]] wherein the displacement means portion is interposed between the first sub-piece portion and the second sub-piece portion (as shown at 10, 18 in Figures 5a-5b), wherein the displacement means radially outwardly surrounds the second sub-piece radially inner portion, and wherein the second sub-piece radially outer portion of the second sub-piece radially outwardly surrounds the displacement means along an entire circumference of the displacement means (where the displacement means comprises an element 10, 10.1 has a diameter that is intermediate the radially inner portion 14 and the radially outer portion 12 of the second sub-piece and where the 

15.    (Previously Presented) The headrest as claimed in claim 11, wherein the headrest is one of integrally formed with the vehicle seat and connected by at least one retaining rod to a seat backrest of a vehicle seat (connected by rods 17 shown in Figure 1 of Schmitz).

16.    (Previously Presented) The headrest as claimed in claim 11, wherein the first sub-piece comprises at least one upholstery element (shown at 7 and 8 in Figure 1 of Schmitz).

17.    (Previously Presented) The headrest as claimed in claim 11, wherein the second sub-piece is configured to be adjusted relative to one of the vehicle seat and a seat backrest of the vehicle seat so as to be able to be displaced in a longitudinal direction (Figures of Schmitz shows height adjustment rods 17).

Claims 19, 22-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schmitz (US 2008/0272631) and Lane (US 2011/0221178), as applied above, and further in view of Nagao (US 5293752).
Schmitz and Lane provide the details set forth above.  Specifically Schmitz shows two sub-pieces and a displacement means that telescope between adjusted positions 
On the other hand, Lane teaches a seal 44 between inner and outer relatively sliding cylinders when employing a micro gas generator and Nagao shows such a sealing means arrangement where each of a series of telescoping cylinders is sealed relative to an adjacent one of the cylinders by an O-ring sealing means 7, 8, and 9 between the cylindrical bodies in Figures 1 and 29.
It would have been obvious to form the sub-pieces and displacement means as close fitting cylinders and place O-rings between each sub-piece and the displacement means, as taught by Lane and Nagao because doing so would provide the benefit of sealing between the respective telescoping cylinders and a functional mechanism powered by a micro gas generator.

19.	A headrest for a vehicle seat, the headrest comprising:
a first sub-piece (7, 8, 9 of Schmitz) which faces a head of an occupant of the vehicle seat (as can be appreciated from Figure 1 of Schmitz), the first sub-piece including a first sub-piece portion (the first sub-piece includes all of the portions of the first sub-piece, including a first sub-piece portion); 

a micro gas generator disposed in the expansion area (the micro gas generator of the combination of Schmitz and Lane is arranged in a space defined by the first sub-piece and the second sub-piece that forms an expansion area), the first sub-piece being moveable relative to the second sub-piece from a first position to a second position along a movement direction toward the head of the occupant (as shown in Figures 2-6 of Schmitz), the micro gas generator having a longitudinal axis (element 30 of Lane comprises a longitudinal axis parallel to the direction of translational sliding within the respective cylinders), wherein the micro gas generator exerts a primary driving force in a longitudinal direction on at least one of the first sub-piece and the second sub piece (the micro gas generator taught by Lane, and applied to move the first sub-piece relative to the second sub-piece, as described in paragraph 18 of Schmitz and in accordance with the statement of obviousness—where the micro gas generator is interpreted as exerting the primary driving force because it is present in either form of the combination where it replaces or is in combination with the springs 11);
a displacement means for guiding a displacement of the first sub piece from the first position to the second position (where the displacement means comprises element 
a first sealing means arranged between the first sub-piece and the displacement means for sealing the expansion area (at least first and second sealing means are provided by elements 7, 8, and 9 of Nagao, as applied in the combination with Schmitz and Lane to be between the first sub-piece and the displacement means, where the first and second sub-pieces include the cylindrical portions that slide relative to each other and the displacement means, where the first O-ring is located between a portion of the first sub-piece and the displacement means), the first sealing means being located at a first radial distance from the micro gas generator with respect to the longitudinal axis of the micro gas generator (the micro gas generator taught by Lane and applied at a similar location 
a second sealing means disposed between the displacement means and the second sub-piece for sealing the expansion area (at least first and second sealing means are provided by elements 7, 8, and 9 of Nagao, as applied in the combination with Schmitz and Lane, where the second O-ring is located between a portion of the second sub-piece and the displacement means), the second sealing means being located at a second radial distance from the micro gas generator with respect to the longitudinal axis of the micro gas generator, the second radial distance being greater than the first radial distance (the micro gas generator taught by Lane and applied at a similar location between elements 10 and 14 of Schmitz provides the longitudinal axis in the combination and each of the O-rings 7, 8, and 9 has a distinct diameter and thus is located at a distinct radial position relative to the longitudinal axis, as shown in Figures 1 and 29 of Nagao, and where the relative sizes of the cylinders dictate the size of the O-rings such that the radial distance of the second O-ring is larger than that of the first O-ring as taught by the progressively larger cylinder sizes from the first sub-piece to the displacement means to the second sub-piece, as shown in Figure 1 of Schmitz and the analogous structure shown in Figures 1 and 29 of Nagao).

(Claim 22 is rejected on the same basis as claim 9, as being a substantial duplicate or subset of claim 9.)

23.     The headrest as claimed in claim 22, wherein the first sub-piece includes a first sub-piece planar surface (planar surface shown in Figure 1 of Schmitz) and the second sub-piece includes a second sub-piece planar surface (planar surface shown in Figure 1 of Schmitz), wherein the first sub-piece planar surface is opposite the second sub-piece planar surface, wherein the first sub-piece planar surface and the second sub-piece planar surface define at least a portion of the expansion area (the planar surfaces identified above comprising a forward internal surface of element 9 and a rearward internal surface of element 15 are opposite each other and help to define the expansion area).

24.    The headrest as claimed in claim 23, wherein the first sealing means and the second sealing means surround the expansion area and the micro gas generator (by placement of the sealing means taught by Nagao in contact with adjacent cylinders of the first sub-piece, the displacement means, and the second sub-piece of the combination device of Schmitz, Lane, and Nagao, the seals necessarily surround the expansion area and the micro gas generator), the first sub-piece portion extending axially from the first sub-piece planar surface (as shown in Figure 1 and described in paragraph 18 of Schmitz) and the second sub-piece radially inner and outer portions extending axially from the second sub-piece planar surface (as can be appreciated from Figure 1 and described with regard to elements 12 and 14 in paragraph 18 of Schmitz), wherein the displacement means includes a displacement means portion (comprising elements 10, 10.1 shown and 

25. The headrest as claimed in claim 11, wherein the first sub-piece and the second sub-piece are rotatably connected to the displacement means (as is made clear in the description of paragraph 18 of Schmitz).



27.    (New) The headrest as claimed in claim 1, wherein the second sub-piece radially outer portion is a generally circular outer wall portion (the second sub-piece radially outer portion 15 of Schmitz provides a generally circular outer wall).

28.    (New) The headrest as claimed in claim 11, further comprising at least one sealing means disposed between the displacement means portion of the displacement means and the first sub-piece portion of the first sub-piece (as set forth in the statement of obviousness above).

29.    (New) The headrest as claimed in claim 11, further comprising at least one sealing means disposed between the displacement means portion of the displacement means and the second sub-piece radially inner portion of the second sub-piece (as set forth in the statement of obviousness above).

30.    (New) The headrest as claimed in claim 24, wherein the first sub-piece portion of the first sub-piece radially outwardly surrounds at least one of the displacement means portion of the displacement means and the second sub-piece radially inner portion of the second sub-piece (where the first sub-piece portion 9 radially .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E ALLRED whose telephone number is (571)272-7833.  The examiner can normally be reached on Mon-Fri, 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DAVID E. ALLRED
Primary Examiner
Art Unit 3636



/DAVID E ALLRED/Primary Examiner, Art Unit 3636